UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WARREN CHASE,
Plaintiff-Appellee,

v.

HOWARD GRANT, Captain; SERGEANT
JONES; E. NUTH, Warden; JOSEPH
WILSON, Assistant Warden;
SERGEANT BROWN; MAARUFU AULU,
Lieutenant; ROBERT CHAMBERS,
Captain; LINDA COCLOUGH, Sergeant;
BRIAN J. PRICE, Corporal; HERMAN
TOLBERT, Corporal; STEPHEN HARLEE,
Sergeant; JAMES DUNCAN, Sergeant;
SHERMAN STEPHENS, Corporal;
FRANCES DIX, Corporal; ENESS
                                               No. 99-7484
BROWN, Sergeant; BERNARD JONES,
Sergeant; JAMES W. WEST,
Lieutenant; JANICE MCNEIL, Officer;
TIMOTHY WOODRUM, Corporal;
WILLIAM LEWIS, Sergeant; C.
ATKINS, Sergeant; J. DOE MILHOUS,
Officer; OFFICER NELSON; S. LEE,
Captain; ROBERT L. HICKS, Officer;
OFFICER DAVIS; OFFICER MOORE;
JOSEPH HENNEBERRY, Director;
ARCHIE C. GEE; HENRY J. RICHARDS,
Assistant Director; IRVING BERMAN,
M.D.; RANDALL NERO, Ph.D.; SUSAN
COZZOLINO,
Defendants-Appellants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CA-96-1287-CCB)
Argued: April 3, 2000

Decided: May 16, 2000

Before MICHAEL and TRAXLER, Circuit Judges,
and Roger J. MINER, Senior Circuit Judge of the
United States Court of Appeals for the Second Circuit,
sitting by designation.

_________________________________________________________________

Remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stephanie Judith Lane-Weber, Assistant Attorney Gen-
eral, Baltimore, Maryland, for Appellants. Joel Peter Williams,
NILES, BARTON & WILMER, Baltimore, Maryland, for Appellee.
ON BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland,
Baltimore, Maryland, for Appellants. John L. Wood, NILES, BAR-
TON & WILMER, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Warren Chase, an inmate in the Maryland Correctional Adjustment
Center ("MCAC"), filed this action against various prison officials,
asserting, inter alia, that the Defendants violated his constitutional
right to be free from cruel and unusual punishment. The Defendants
filed a motion for summary judgment, which the district court granted
in part and denied in part. The Defendants appeal from that portion

                    2
of the district court's order refusing to grant them summary judgment
on their claims of qualified immunity.1 We remand to the district
court for an analysis of the qualified immunity defense as required by
Wilson v. Layne, 526 U.S. 603 (1999).

I.

MCAC is a "supermaximum" facility used to house the most dan-
gerous and disruptive prisoners. MCAC's operating procedures pro-
vide for the use of "isolation confinement" as a last resort for
prisoners whose behavior threatens other inmates, prison staff, or
prison property. At the time Chase's complaints arose, MCAC had
two areas for isolation confinement--the "pink room" and the "cadre"
cells. The pink room, the use of which has since been discontinued,
had steel walls, a cement floor, no running water, and no bed or other
furnishings. The toilet consisted of a grate over a hole in the floor,
with the flushing mechanism controlled from outside the cell. The
cadre cells contained a bed of sorts (a cement pad without a mattress),
a toilet, sink, and window.

The counts of Chase's complaint relevant to this appeal relate pri-
marily to instances where Chase was confined in the pink room or in
a cadre cell under circumstances that Chase contends violated his
Eighth Amendment rights. Specifically, Chase complains about: (1)
an incident where he was placed in a cadre cell for 72 hours, wearing
only his underwear and confined by three-piece restraints, during
which time the restraints were not removed and he was denied the
right to bathe, brush his teeth, exercise, and to have a medical person
examine the placement of his restraints; (2) an incident where he was
again clad only in his underwear, put in three-piece restraints, and
placed in a cadre cell for 24 hours, during which time the restraints
were not removed and the cell was extremely cold because the win-
dow was left open; (3) an incident where he was confined in three-
point restraints in the pink room for almost 24 hours, wearing only his
underwear, during which time the restraints were not removed, he was
denied access to medical treatment for the improper placement of the
restraints, and the toilet grate and cell were covered with excrement
_________________________________________________________________
1 Chase has not appealed from the district court's granting of summary
judgment against some of the claims asserted in his complaint.

                    3
from previous occupants; (4) an incident where, after being beaten by
prison officials, Chase was placed in a cadre cell, in restraints and in
his underwear, for 48 hours, after receiving only minimal medical
attention; and (5) another incident where Chase was again beaten by
prison officials before being placed in a cadre cell in restraints for
more than 24 hours. Chase also asserted claims based upon other
instances of the use of excessive force.

The Defendants contended that they were entitled to summary
judgment on the grounds of qualified immunity. The entirety of the
district court's order relating to qualified immunity states:

          While the use of three-point restraints and isolation cells in
          themselves have not been held to violate the Eighth Amend-
          ment, excessive or unnecessary use of restraints and isola-
          tion, particularly where accompanied by a lack of basic
          necessities such as sanitation, warmth, and food, may vio-
          late the constitution. In light of the fact-specific nature of
          the inquiry, and the many disputed facts involved in the
          remaining counts, the defendants are not entitled to qualified
          immunity.

J.A. 1366-67 (citation omitted).

II.

The Defendants contend that the district court erred by denying
summary judgment on their qualified immunity defense. According to
the Defendants, there is no case law establishing that the actions they
took against Chase were improper. In fact, they contend that numer-
ous unpublished decisions from other federal district courts in Mary-
land have held that the use of MCAC's pink room, cadre cells, and
three-point restraints, in and of themselves, are insufficient to support
an Eighth Amendment claim. We do not reach these issues, however,
because we conclude that we must remand the case to the district
court for an analysis of Chase's claims under the framework set forth
in Wilson v. Layne, 526 U.S. 603 (1999).

In Layne, the Supreme Court explained that"[a] court evaluating
a claim of qualified immunity must first determine whether the plain-

                     4
tiff has alleged the deprivation of an actual constitutional right at all,
and if so, proceed to determine whether that right was clearly estab-
lished at the time of the alleged violation." Id. at 609 (internal quota-
tion marks omitted). In this case, however, the district court neither
identified the constitutional right or rights at issue, nor determined
whether the right was clearly established. While the district court
assumed that Chase alleged violations of the Eighth Amendment, the
court did not analyze Chase's allegations to determine whether his
version of the facts, if true, was sufficient to support his claim that his
constitutional rights were violated. See, e.g. , Stanley v. Hejirika, 134
F.3d 629, 634 (4th Cir. 1998) ("To prove a claim that prison officials
violated his constitutional rights through the excessive use of force,
an inmate must satisfy two requirements. First, he must satisfy a sub-
jective requirement that the force used by the corrections officers
inflicted unnecessary and wanton pain and suffering.. . . In addition
. . . the inmate must also satisfy an objective requirement; he must
show that correctional officers' actions, taken contextually, were
objectively harmful enough to offend contemporary standards of
decency." (internal quotation marks omitted)); Norman v. Taylor, 25
F.3d 1259, 1263 (4th Cir. 1994) (en banc) ("[A]bsent the most
extraordinary circumstances, a plaintiff cannot prevail on an Eighth
Amendment excessive force claim if his injury is de minimis."); Str-
ickler v. Waters, 989 F.2d 1375, 1380 (4th Cir. 1993) ("[T]o ensure
faithfulness to the Eighth Amendment's ban only of cruel and unusual
punishments, . . . for prison conditions to rise to the level of unconsti-
tutional punishment, there must be evidence of a serious medical and
emotional deterioration attributable to the challenged condition." (ital-
ics and internal quotation marks omitted)); Williams v. Griffin, 952
F.2d 820, 824 (4th Cir. 1991) ("A two-pronged showing is necessary
to demonstrate a prima facie Eighth Amendment violation with
respect to prison conditions: (1) a serious deprivation of a basic
human need; and (2) deliberate indifference to prison conditions on
the part of prison officials." (citation omitted)).

The defense of qualified immunity is designed to"permit the reso-
lution of many insubstantial claims on summary judgment and to
avoid subjecting government officials either to the costs of trial or to
the burdens of broad-reaching discovery in cases where the legal
norms the officials are alleged to have violated were not clearly estab-
lished at the time." Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)

                     5
(internal quotation marks and brackets omitted)). By simply conclud-
ing that there were disputed questions of fact as to the Defendants'

claims of qualified immunity, without identifying what facts were in

dispute and explaining how those disputed facts were relevant to its
analysis of the Defendants' claim of qualified immunity, the district

court's order effectively deprives the Defendants of one of the main

purposes of the qualified immunity defense.

We therefore remand for an analysis under Wilson v. Layne. If,
after analyzing Chase's isolation confinement and excessive force

claims2 under Layne, the district court concludes that there are genu-

ine issues of material fact precluding summary judgment, the court
shall recite in detail which facts are in dispute and shall explain the

materiality of those disputes as to the qualified immunity defense.

REMANDED
_________________________________________________________________

2 The district court's qualified immunity discussion focuses only on the
claims involving the isolation confinement and the related use of three-
point restraints. As to the excessive force claims, the order denied sum-
mary judgment by concluding that there were disputed issues of material
fact, but the order included no Wilson v. Layne analysis of the qualified
immunity defense. Although the Defendants did not include the exces-
sive force claims in their notice of appeal, we nonetheless conclude that
it is proper for us to require the district court to re-examine the excessive
force claims in the manner we have set forth above. However, in light
of the procedural posture of this case, we decline the Defendants' invita-
tion to consider the merits of the single remaining supervisory liability
claim, an issue which the Defendants likewise failed to identify in their
notice of appeal and to which they devote only a short footnote in their
brief.




                     6